Case 2:20-cv-02600-SHL-cgc Document 74 Filed 10/30/20 Page 1 of 1                PageID 507




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                               )
FUSION ELITE ALL STARS, et al.,                )
        Plaintiffs,                            )
                                               )
 v.
                                               )            No. 2:20-cv-2600-SHL-cgc
                                               )
VARSITY BRANDS, LLC, et al.,
                                               )
        Defendants.                            )
                                               )

                 ORDER GRANTING AN EXTENSION OF ADR DEADLINE


       Before the Court is the Parties’ Joint ADR Stipulation and Motion to Extend ADR Deadline,

filed October 30, 2020. (ECF No. 73.) The Parties agree to conduct a mediation with the Hon.

Layn Phillips, and they seek a one-month extension to accommodate the mediator’s schedule.

Finding good cause, the Court GRANTS the Motion. The ADR deadline is extended to

January 31, 2021.

       IT IS SO ORDERED, this 30th day of October, 2020.

                                           s/ Sheryl H. Lipman
                                           SHERYL H. LIPMAN
                                           UNITED STATES DISTRICT JUDGE
